Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 02/17/2022, with respect to the rejection of claims 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huh (KR200376698Y1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR100693736B1) in view of Huh (KR200376698Y1).
Regarding claim 1, Kim discloses:
A water heater (Kim, fig. 1, boiler 100) comprising
a case (Kim, fig. 1, body casing 10 and front cover 20) that houses a combustion apparatus (Kim translation, lines 90-91),
the case comprising
a box body (Kim, fig. 1, body casing 10) having a rectangular shape in front view with a front face opened and
a front cover (Kim, fig. 1, front cover 20) formed in a same shape as the box body in front view and having a shallower bottom than that of the box body,
the front cover assembled on the front face of the box body (see Kim, fig. 1), wherein
body side bent parts (Kim, fig. 4, surface structure 11) bent inward are each formed at front ends of left and right side plates of the box body,
cover side bent parts (Kim, fig. 4, ground plane 21) bent inward are each formed at rear ends of left and right side plates of the front cover (Kim, fig. 4, see that the ground plane 21 extends from the side of the front cover 20; fig. 2 shows that the two sides are identical) and are abutted on the body side bent parts in a state of being assembled to the box body, and
inner bent parts (Kim, fig. 4, flange portion 22) folded backward are formed at inner end parts of the cover side bent parts (Kim, fig. 4, ground plane 21) and are positioned on inner extension lines of the body side bent parts in an assembled state
the inner bent parts (Kim, fig. 4, flange portion 22) are not in contact (they are separated by Kim, fig. 4, sealing member 50) with the body side bent parts (Kim, fig. 4, surface structure 11)
an impact is absorbed to prevent the inward deformation of the side plates of the box body  (Kim, line 88 of translation, “a flange portion on the inner side tread surface of the front cover is an invention to improve a casing side portion bending prevention”; bending prevention of flange parts reads on the prevention of inward deformation due to impact)
Kim does not disclose:
wherein the cover side bent parts are in full contact with the body side bent parts
the inner bent parts are not in contact with the body side bent parts without any intervening components
Huh teaches:
wherein the cover side parts are in full contact with the body side bent parts (Huh fig. 3b, case 10 and front panel 20 are in full contact from the outer edge to the end of the inward bent portion of case 10)
the inner bent parts are not in contact with the body side bent parts without any intervening components (as shown on fig. 3b, there are no intervening components between case 10 and front panel 20, however the inward bent portion of front panel 20 extends beyond the inward bent portion of case 10, thus still allowing the flange portion 22 to not be in contact with the inward bent portion of case 10 when applied to Kim)
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater of Kim to include the above claim limitations in view of the teachings of Huh, so that “the surface in contact with the front panel 20 is widened” (Huh translation, page 2 lines 29-30) and “The front panel 20 is mounted on the bent portion while being attached by welding or bolting or riveting” (Huh translation, page 2 line 30), thus “the noise generated during the operation of the boiler is reduced, and the combustion gas leaked to the side of the combustor is not leaked” (Huh translation, page 2 lines 27-28).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR100693736B1) in view of Huh (KR200376698Y1) in further view of Viessmann (DE-8504219-U1).
Regarding claim 2, Kim, as modified, discloses:
The water heater according to claim 1, wherein the inner bent parts (Kim, fig. 4, flange portion 22) are formed in a plate shape which extends backward beyond the body side bent parts (Kim, fig. 4, see shape of flange portion 22)

Regarding claim 3, Kim, as modified, discloses:
The water heater according to claim 1
Kim, as modified, fails to explicitly teach:
wherein the inner bent parts have an L-shaped cross section formed by being bent inward after extending beyond the body side bent parts
Viessmann teaches:
wherein the inner bent parts (Viessmann, fig. 1, end edges 15’) have an L-shaped cross section formed by being bent inward after extending beyond the body side bent parts
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater of Kim, as modified, to include the above claim limitations in view of the teachings of Viessmann (in the field of hot water storage tanks) to stiffen the front cover (Viessmann translation, lines 135 and 138).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR100693736B1) in view of Huh (KR200376698Y1) in further view of Kim2018 (KR-101885347-B1).
Regarding claim 3, Kim, as modified, discloses:
The water heater according to claim 1
Kim, as modified, fails to explicitly teach:
wherein the inner bent parts have an L-shaped cross section formed by being bent inward after extending beyond the body side bent parts
Kim2018 teaches:
wherein the inner bent parts (Kim2018, fig. 1, standing space 2e including part bordering engaging portion 2a) have an L-shaped cross section formed by being bent inward after extending beyond the body side bent parts (in this case the long part of the L is the standing space 2e, corresponding to fig. 5, bent part 27A of the instant application, rather than the instant application’s case where the long part of the L is the vertical part, similar to fig. 4, bent part 27)
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the water heater of Kim, as modified, to include the above claim limitations in view of the teachings of Kim2018 (in the field of water heaters) to be easy to assemble and repair (Kim2018 translation, abstract, lines 9-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762